                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

SUSAN MARCOS-CHAVELA,                               No. 3:19-cv-00548-HZ

                      Plaintiff,

       v.

FEDERAL DISTRICT COURT,                             OPINION & ORDER

                      Defendant.

HERNANDEZ, District Judge:

       Pro se plaintiff Susan Marcos-Chavela brings this action against the "Federal District

Court." Plaintiff moves to proceed in forma pauperis. Because she appears to have no

appreciable income or assets, I grant the motion. However, for the reasons explained below, I

dismiss the Complaint.

                                         STANDARDS

       A complaint filed in forma pauperis may be dismissed at any time, including before



1 - OPINION & ORDER
service of process, if the court determines that:

       (A) the allegation of poverty is untrue; or

       (B) the action or appeal–
               (i) is frivolous or malicious;
               (ii) fails to state a claim on which relief may be granted; or
               (iii) seeks monetary relief against a defendant who is immune from such
               relief.

28 U.S.C. § 1915(e)(2); see also Neitzke v. Williams, 490 U.S. 319, 324 (1989) (sua sponte

dismissals under section 1915 "spare prospective defendants the inconvenience and expense of

answering" complaints which are "frivolous, malicious, or repetitive"); Lopez v. Smith, 203 F.3d

1122, 1126 n.7 (9th Cir. 2000) (section 1915(e) applies to all in forma pauperis complaints, not

just those filed by inmates). A complaint is frivolous "where it lacks an arguable basis either in

law or in fact." Neitzke, 490 U.S. at 325; Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989).

                                           DISCUSSION

I. Allegations

       In the caption of her Complaint, Plaintiff names "Federal District Court" as the

Defendant. Compl. at p. 1, ECF 1. On the second page, she identifies the Defendant as the

"MARK O. HATFIELD Federal Courthouse." Id. at p. 2. She asserts federal jurisdiction based

on a federal question which she explains like this: "No man no woman's name shall be placed on

any Court House Above the people's right to participate in a free society [indecipherable] due

process." Id. at p.3. In stating her claim and describing the relief she seeks, she writes:

       I am claiming an illegally appointed U.S. Senator Mark O. Hatfield was an Alias
       and former [indecipherable] President Bill Clinton has no authority to place their
       names in Honor Above the people's Justice. [B]oth men claim to be holders of
       Law degrees - This is not true[.] Remove their names - be [indecipherable] to U.S.
       Constitution and pay me a fee of one million dollars.


2 - OPINION & ORDER
Id. at p. 4.

II. Discussion

        Plaintiff asserts no violation of any constitution, statute, regulation, or other law. The

Court is unaware of any basis for her claim. She asserts no cognizable theory of relief. The

Mark O. Hatfield United States Courthouse was named pursuant to an Act of Congress and

signed by the President on October 1, 1996. Pub. L. No. 104-221, 110 Stat. 3024; see also 142

Cong. Rec. D1049-01 (Oct. 3, 1996) (available at 1996 WL 562390) (showing signing date of

Oct. 1, 1996).

        Because Plaintiff presents no viable theory for relief, I dismiss the Complaint as

frivolous. While a pro se party's pleadings are to be liberally construed, because the allegations

here are so patently frivolous, I dismiss the Complaint with prejudice.

                                            CONCLUSION

        Plaintiff's motion to proceed in forma pauperis [2] is granted. The Complaint is

dismissed with prejudice. Any appeal of this dismissal would not be taken in good faith. 28

U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3).

        IT IS SO ORDERED.



                               Dated this            day of                            , 2019




                                                       Marco A. Hernandez
                                                       United States District Judge



3 - OPINION & ORDER
